DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed July 27, 2022. Claims 1, and 5 have been amended. Claims 2, and 4 have been canceled. Claims 1, 3, and 5-7 are examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 	
Response to Remarks/Arguments
Applicant’s arguments and amendments filed July 27, 2022with respect to the previous 35 U.S.C. 101 rejections have been fully considered.
Applicant argues the claimed invention is eligible subject matter because independent claims 1 and 5 do not recite a mental process because the claims recite identifying a circumventing motion based on a steered angle detected by a steering angle sensor. Applicant analogizes the action of the steering angle sensor to claim 2 of Example 37 of the Subject Matter Eligibility Guidance. Applicant further argues the claimed invention is integrated into a practical application because of the recitation of the steering angle sensor. Lastly, Applicant argues the claimed invention provides an improvement in the functioning of a processor because the claimed invention identifies a position of an obstacle without processing and analyzing images that consume more resources than identifying a circumventing motion and acquiring sounds.
Examiner respectfully disagrees. The present invention is not analogous to Example 37 discussed above because there is no practical way to mentally perform the claimed invention of Example 37 because repositioning a GUI cannot occur mentally. Conversely, the claimed invention is directed to identifying a circumventing motion of a vehicle which is a form of observation. An observation is an example of a mental process. Additionally, the steering angle sensor is an additional element that cannot be considered integration into a practical application as asserted by Applicant because the steering sensor is used in a conventionally and well-known way, i.e. collecting steering angle information, and in its ordinary use and purpose. The sensing of steering angle by a steering angle sensor does not integrate a judicial exception into a practical application because the collection of steering angle data is insignificant pre-solution activity as shown in MPEP 2106.04(d). Lastly, the claimed invention is not an improvement to a processor but rather is an improvement to the abstract of idea of identifying a circumventing motion (or performing an observation). Improvements to the abstract idea itself cannot render a claimed invention eligible.
For at least the above, the claimed invention is not eligible subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3, and 5-7 are directed to the abstract idea of identifying circumventing motion of a vehicle, and a position of an obstacle, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are either extra-solution activity or a generic device recited at a high level of generality, which do not add meaningful limits to practicing the abstract idea.
Claim 1 recites a vehicle comprising a steering angle sensor for detecting a steered angle of a steering wheel of the vehicle, circuitry configured to acquire information on a position of the vehicle, acquire information on sounds around the vehicle, identify a circumventing motion of the vehicle, identify a position of an obstacle, transmitting the identified position of the obstacle, receive a position of another obstacle, and output a route that circumvents a road having the another obstacle. Under its broadest reasonable interpretation, the claim recites an abstract idea, notably, identifying circumventing motion of a vehicle and identifying a position of an obstacle, i.e. making an observation or judgment. The additional elements of acquiring information and transmitting or outputting information are insignificant extra-solution activity. The additional elements of a server device and circuitry are recited at a high level of generality that the additional elements cannot be considered more than mere instructions to apply the judicial exception using generic hardware thereby failing to impose any meaningful limits on the claimed invention. The additional element of a steering angle sensor is insignificant because the steering angle sensor is used in a conventionally and well-known way, i.e. collecting steering angle information, and in its ordinary use and purpose to perform the insignificant pre-solution activity of data gathering. Additionally, the judicial exception has not been integrated into a practical application. Therefore, the claimed invention is not eligible subject matter.
Claim 3 recites guiding the vehicle along a route which ordinarily connotes some physical control imparted to the vehicle that cannot be considered abstract. However, the broadest reasonable interpretation does not appear to require the vehicle actually driving according to the outputted route. The outputted route appears to be guidance provided to a driver (See at least ¶25 and 33 of Applicant’s PGPUB), which is insignificant post-solution activity.
Claim 6 recites additional elements that do not render the claimed invention eligible because claim 6 is directed to additional mental steps, either determining whether sounds match reference sounds or identifying the position of an obstacle, i.e. performing evaluations/judgments.
Independent claim 5 is recited under the same rationale as claim 1 becaus11e the claims recite similar.
Claim 7 recites additional elements further directed to the abstract idea of judgment, i.e. determining whether sounds around the vehicle match with reference sounds, or observation, i.e. identifying the position of the obstacle based on the acquired information and do not render the claimed invention subject matter eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668